DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Official Action considers the response filed 3/11/2022. The response is sufficient to overcome the rejections of record. A new ground of rejection is set forth below and made in response to and required by the amendments made in the response of 3/11/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 12, 13, 23, 24, 27, 28, 33,34,36, 38, 39, 52-55, and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The instant elected invention is drawn to the treatment of a subject for a disease associated with a cancer. The instant specification makes clear that the invention is drawn to cancers that are “rapidly evolving”.  The specification states that “rapidly-evolving targets such as these cannot be effectively countered with a single “magic bullet”. Thus, new more rapid and cost-effective methods for the development of new treatments are needed to produce new therapeutics against these targets. Aptamers are short, single-stranded nucleic acid oligomers that can bind to a specific target molecule and/or exert effects on it. Aptamers are typically selected from a large random pool of oligonucleotides in an iterative process. More recently, aptamers have been successfully selected in cells, in-vivo and in-vitro.”
The claims are broadly drawn to the treatment of any cancer via newly derived aptamers that are developed during the course of an original treatment. The claims indicate that upon the screening of a treatment where a nucleic acid drug is found to not be effective one makes a new nucleic acid drug to continue treatment. The specification does not provide any examples where such a rapid development is performed and a new effective drug is developed and used. The specification provides a working example to make an aptamer library utilizing commercially available platforms where none of the aptamers of the library were shown to effect treatment of a cancer or even developed during the course of treatment of a subject with cancer. The Examples of aptamer functional screening and sequencing are prophetic where it is not readily apparent that the specification identifies the structure and functional properties of a single aptamer that may function in the instant invention. One in the art is left to determine de novo, what aptamers from any particular library made via the teachings of the specification may function in a treatment of cancer and furthermore such that the aptamer may be sequenced and functional characterized such that one in the art would predict that the aptamer would function in an existing treatment. For example, one in the art would be required to provide for a rapid determination of aptamer function and effectiveness in a rapid manner with predictability as to the function in a treatment of cancer, for example. The amount of experimentation left to one in the art would be a large amount of undue experimentation where the specification provides merely a starting point.
The prior art makes it clear that the development of a aptamer from library to a treatment is not a quick or simple process. Maier et al (Molecular Therapy-Methods & Clinical Development Vol.5, 2016, 10 pages) provide a Review article addressing aptamers from selection hits to clinical leads: progress in aptamer discovery. It is asserted that the fundamental approach to acquiring novel aptamers remains largely unchanged despite alterations including cell targeting, cell internalization, and even in vivo selections (page 1, left column). It is asserted that only three aptamers have reached phase III clinical trials (Figure 3). The reference concludes “With many advances in place, several aptamers in clinical trials, and others in the pipeline, the future of therapeutic aptamers looks extremely hopeful. Where the field of progress from here is uncharted; however, it seems clear that the next generation of therapeutic aptamers will be generated more rapidly, encompass more functionality, and require less postselection stabilization than those currently undergoing clinical testing.” The instant specification, however does not provide sufficient teachings such that the asserted advances have been provided for, for example.  Byun et al (Life 2021, 11, 193, https:// doi.org/10.3390/life11030193, 18 pages) provide a review of recent progress and opportunities for nucleic acid aptamers where at page 9 it is discussed the hurdles and opportunities of aptamers as therapeutics. It is asserted that “Despite much initial expectations, many aptamers, so far have failed to meet the requisite safety and efficacy standards in human clinical trials . . . there seems to be a long way to go for these aptamers.” Please see the entire section 7. Hurdles and Opportunities. The instant specification does not provide sufficient teachings to show the asserted hurdles have been solve by the instant specification nor has the specification provided sufficient guidance to show that the “opportunities” have been fulfilled, for example. In the conclusion section of the reference it has been asserted “However, multiple challenges such as optimization of selectivity, stability, delivery, and long-term safety, as well as reproducibility have to be addressed for nucleic acid aptamers to become a successful drug and research tool. . . [m]aking reliable aptamers is a pressing issue for successful clinical translation. Proper and thorough testing of the candidate aptamer with every appropriate control is required.” It is noted again, that the instant specification fails to characterize even one aptamer such that one in the art would expect it to function in the instant invention.
Given the state of the art as taught by the reference cited above, and the lack of teachings of the instant specification to overcome the issues asserted above provide that one of skill in the art is left to perform undue amounts of trial and error experimentation to overcome the issues addressed such that one would expect the invention to function in a predictable manner in an unpredictable art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635